Citation Nr: 1135665	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability, to include on a secondary basis.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in a correspondence dated in October 2008, the Veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  In a final August 2005 decision, the Board denied the claim of entitlement to service connection for a left foot disability.  It was held that the preponderance of the competent evidence of record was negative for an etiological relationship between the Veteran's pes planus in service and his currently diagnosed pes planus.  The Board also found that the Veteran's current plantar fasciitis was clinically manifested many years after service, and the preponderance of evidence showed that it was unrelated to any diagnosed foot condition in service.  

2.  In a final August 2005 decision, the Board denied the claim of entitlement to service connection for a low back disability, to include on a secondary basis.  It was held that the Veteran's lumbar spine disability was first manifested many years following service any there was no compentent evidence that it was related to service or a disease or injury for which service connection had been established.

3.  The evidence associated with the claims file subsequent to the August 2005 Board decision does not relate to an unestablished fact necessary to substantiate the claims; is cumulative or redundant of evidence already of record; or does not raise a reasonable possibility of substantiating the claims.






CONCLUSIONS OF LAW

1.  The August 2005 Board decision that denied entitlement to service connection for left foot and lumbar spine disabilities is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left foot disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability, to include on a secondary basis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In the case at hand, the record reflects that the RO provided the Veteran with proper notice, including Kent and Dingess-compliant notice, by letter mailed in October 2006, prior to the initial adjudication of the claims.  This notice not only told the Veteran what constitutes new and material evidence but also advised him of the reasons for the previous denial of his claims for service connection and what evidence was needed in order to be considered new and material.  The Veteran has been given ample time to respond to that notice and provide evidence that relates to the reason the claims were previously denied.

The Board also notes that pertinent VA and private medical records have been obtained to the extent possible.  The Veteran has not identified any outstanding further evidence, to include medical records, that has not been sought by VA that could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence. 

With respect to an application to reopen a previously denied claim of entitlement to service connection, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  Accordingly, the failure to obtain a VA examination in this case cannot constitute a violation of VA's duties to assist.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

In general, decisions of the Board prior to November 1988 are final.  Thereafter, unappealed Board decisions are considered final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009)

Analysis

The Veteran was initially denied service connection for a left foot disability and a low back disability in a January 2003 rating decision.  The denial for both claimed disabilities was confirmed in an August 2005 Board decision.  The Veteran now seeks to reopen his claims for service connection for a left foot disability and a low back disability, to include on a secondary basis.

The pertinent evidence of record at the time of the August 2005 Board decision consisted of the Veteran's service treatment records, records from the Miami Valley Hospital, records from private physician, Dr. E., from 2000 and 2001 indicating treatment of the left foot, records from 1995 from the Dayton Primary and Urgent Care Center, the Veteran's November 2003 Decision Review Officer hearing testimony, outpatient records from the Dayton VA medical center from 2002 through 2005, a VA examination from January 2005, and various statements from the Veteran.  

The Board denied service connection for the claimed left foot disability, finding that the preponderance of the competent evidence of record was negative for an etiological relationship between the Veteran's pes planus in service and his currently diagnosed pes planus.  The Board also found that the Veteran's current plantar fasciitis clinically manifested many years after service, and the preponderance of evidence showed that it was unrelated to any diagnosed foot condition in service.  With respect to the claimed low back disability, the Board found that the Veteran's lumbar spine disability was first manifested many years following service any there was no competent evidence that it was related to service or a disease or injury for which service connection had been established.

Since the August 2005 Board decision, the following additional pertinent evidence was added to the record:  statements from S. M. and C. D., friends of the Veteran, records from Dr. M. B., dated from 1986 through 1993, employee health records from the Dayton VA medical center, dated from 1977 and 1978, VA outpatient treatment records, dated from 2005 through 2006, and further statements from the Veteran reiterating his contentions as to why he believes he is entitled to service connection for left foot and lumbar spine disabilities.

Records from private physician M. B. indicate that the Veteran was seen for complaint of low back pain beginning in 1984.  Employee health records from the VA medical Center in Dayton note that the Veteran complained of a pulled muscle in his back in November 1977.  In April 1978, it was noted that the Veteran was diagnosed with pes planus and calluses of the left foot.  VA outpatient treatment records from 2005 and 2006 note continued complaints of and treatment for chronic low back pain and a variety of left foot conditions including pes planus and small heel spurs.  However, these medical records do not discuss whether any current left foot or low back disability is related to service or a disability for which service connection has been established.  Thus, these medical records are essentially cumulative in nature since they continue to show the presence of left foot and low back disabilities many years following the Veteran's discharge from service and do not provide a nexus between the current disabilities and the Veteran's active service or service-connected disability.  Accordingly, they do not raise a reasonable possibility of substantiating the claims and the claims therefore cannot be reopened on the basis of this evidence.

The Board acknowledges that VA outpatient treatment records dated since June 2006 show that the Veteran reported experiencing ongoing foot problems since jumping off of fire trucks in service.  However, these statements are the same as the Veteran's statements that were of record at the time of the August 2005 denial and are cumulative and are thus not material.  

Statements from the Veteran's friends C. D. and S. M. indicate that they have known about the Veteran's long-standing low back and left foot problems, and that the Veteran has expressed to them that he injured his foot in service.  While the Veteran's friends are competent to describe the left foot and back difficulties they have observed the Veteran to have over the years, they are not competent to relate those disabilities to an in-service event or injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, these statements are not sufficient to establish a reasonable possibility of a different outcome.  Accordingly, they are not material.  

In conclusion, the evidence received since the August 2005 Board decision is cumulative of evidence already considered in the prior final denial, does not relate to an unestablished fact necessary to substantiate the claims, or is not sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, it is not new and material, and reopening of the claims is not in order.


ORDER

Service connection for a left foot disability remains denied because new and material evidence has not been received to reopen the claim.

Service connection for a lumbar spine disability remains denied because new and material evidence has not been received to reopen the claim.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


